Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-18 are pending.  Applicant’s election of Group I, claims 1-11 and 12-18 in the reply filed on 07/11/2022 without traverse is acknowledged.  The claims in the nonelected Group II (19-20) have been withdrawn. 
Claim Objections
2.	Claim 10 objected to because of the following informalities: Claim 10 recites as dependency of claim 8 such that “the system of claim 8, wherein the differential identified items are used in a training process for training at least one of the object detector module and barcode detector module”.  However, claim 8 does not recite anything about “identify differentially identified items” at all.  Only claim 9 recites “….. identify differentially identified items”.   Therefore, for the purpose of examination, the Examiner construes that dependent claim 10 is dependency of claim 9 (but not claim 8).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-18) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
Claim 1, limitations of {receive the first and second detected item data; and generate matched coupon data using the first and second detected item data} fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a coupon offering server, a shopping container image processor) to perform abstract steps/limitations mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components (i.e., a coupon offering server, a shopping container image processor).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further, in claim 1, the additional elements/additional limitation of “a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique” are receiving data/receiving data, which are considered as “insignificant extra solution activity”, thus are not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a coupon offering server, a shopping container image processor) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 17 (step 2B):  The additional underlined elements in claim 1 (i.e., a coupon offering server, a shopping container image processor) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., a coupon offering server, a shopping container image processor” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations mentioned above in step 2A prong I. Further, in claim 1, the additional elements/additional limitations of “a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique” are receiving data/receiving data, which are considered as “insignificant extra solution activity”, thus are not significantly more than the identified abstract idea.  
When reevaluating the additional elements/additional limitations of “a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique”  in step 2B here, these additional elements/additional limitations are also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  For example, these additional limitations/ additional elements are taught in at least in: {Grigg et al; (US 2014/0006128 A1) in paras 0064-0065, 0069}; {Dharssi et al; (US 2015/0095189 A1) in paras 0193-0195 in context with 0020-0021, 0032-0048, 0133-0146; fig. 1 paras 0128-0138 and fig. 3 paras 0161-0170, 0181}; {Davis et al; (US 11,074,637 B2) in cl. 2 lines 22-33 in context with cl. 7 lines 37-44}; {Hagen et al; (US 2020/0198680) in figs. 3A-3C, 4 paras 0042-0045, 0058-0069, 0148, fig. 11 paras 0150, 0152, 0158, 0160}; and {Dal Mutto et al; (2019/0108396) in paras 0033, 0036, 0073, 0078-0079, 0081-0084, 0129-0130, 0150-0155, fig. 17 paras 0163-0166, 0169, 0173-0174, 0185}.  
Thus evidence(s) has/have been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 12:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a method claim 12 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 1. 
Dependent claims 2-11 and 13-18 are merely add further details of the abstract steps/elements recited in claims 1 and 12 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that limitation in claims 7 and 14 of decoding barcode to retrieve an item identifier using the detected barcode is well-understood, routine and conventional activities.  For example, it is taught in at least in {Davis (US 11, 074,637) in at least claim 3, cl. 2 lines 21-33, cl. 8 lines 6-9}; in {Kobayashi et al; (2020/0218994 A1) in para 0076}, in {Itwaru; (US 2012/0290418 A1) in para 0054}; in {Davis; (US 2013/0223673 A1) in para 0110; in {Rothschild; (US 2012/0041845 A1) in para 0048}; and {Bergstrom et al; US 10,318,907 B1) in cl. 18 lines 6-15}.     
Further, note that the limitation in claim 15 of “the object detection technique is fast-RCNN” is well-understood, routine and conventional activities.  For example, this feature is taught in at least in {Lin et al; (US 2017/0287137 A1) in para 0044}; {Hwangbo et al; (US 2017/0185846 A1) in paras 0042-0043; {Moura; (US 20200118423 A1) in para 0038}; {Lee et al; (US 2019/0228313 A1) in para 0041}, and Ebrahimpour et al; (US 2020/0097723 A1) in para 0025}.  
Looking at the limitations as an ordered combinations in dependent claims 2-11 and 13-18 adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Therefore, dependent claims 2-11 and 13-18 are also non-statutory subject matter.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-6, 8-9, 11, 12-13 and 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg et al; (US 2014/0006128 A1) in view of Dharssi et al; (US 2015/0095189 A1):
6.	Independent claims 1 and 12: Grigg teaches a computer system and method for offering coupons to a user, the computer system comprising:
a coupon offering server (limitation 1) {At least figs 1-2, paras 0064-0083} including:
a shopping container image processor configured to detect a pre-purchase item in shopping container image data {At least paras 0064-0069, figs 1-2}, the shopping container image processor including:
an object detector module configured to generate first detected item data, wherein the first detected item data (e.g., product identifier/ item identifier in para 0065 in context with para 0069) includes an item detected in the shopping container image data using an object detection technique (para 0069 in context with para 0065) {At least para 0069 in context with para 0065}; or
a barcode detector module configured to generate second detected item data (e.g., product identifier/ item identifier in para 0064 in context with para 0069), wherein the second detected item data includes an item detected in the shopping container (e.g., shopping cart) image using a barcode detection technique (para 0069 in context with para 0064) (part of limitation 2) {At least para 0069 in context with para 0064}; and
a coupon matcher engine configured (part of limitation 2) to: 
receive the first or the second detected item data (e.g., product identifier/ item identifier in para 0064 in context with para 0069-0073, 0075-0083), from the shopping container image processor {At least para 0069 in context with para 0064-0065, 0070-0073, 0075-0083}; and 
generate matched coupon data using the first or the second detected item data {At least paras {At least paras 0069-0073, 0075-0083 in context with paras 0064-0065}.
However, Grigg does not explicitly teach the underlined features: 
the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique 
a coupon matching engine configured to: receive the first and second detected item data from the shopping container image processor; and generate matched coupon data using the first and second detected item data  
Dharssi teaches:
 the shopping container image processor including: 
an object detector module configured to generate first detected item data, wherein the first detected item data includes an item (e.g., products/items) detected in the shopping container (e.g., shopping receptacle/shopping cart in para 0193-0195 in context with paras 0047-0048, 0108) image data using an object detection technique (e.g., capture one or more images of a product by e.g., handheld device/camera located in a shopping receptacle/shopping cart in paras 0193-0194 in context with paras 0020-0021, 0032-0046, fig. 3 paras 0161-0170) {At least paras 0193-0195 in context with 0020-0021, 0032-0048, 0133-0146.  Also see paras 0193-0194 in context with example in fig. 1 paras 0128-0138 and fig. 3 paras 0161-0170}; and 
a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique (e.g., scan UPC code from a product by e.g., handheld device/camera located in a shopping receptacle/shopping cart in paras 0193-0194 in context with paras 0020-0021, 0032-0046, fig. 1 paras 0128-0138, fig. 3 paras 0161-0170) {At least paras 0193-0195 in context with paras 0020-0021, 0032-0048, 0133-0146.  Also see paras 0193-0194 in context with example in fig. 1 paras 0128-0138 and fig. 3 paras 0161-0170}; and 
generate matched coupon data using the first and second detected item data {At least                                                                   paras 0181 (see promotions could be targeted based on items selected during the current shopping trip e.g., if the consumer is buying coffee than a complimentary offer could be made for coffee creamer) in context with paras 0193-0195, and paras 0020-0021, 0032-0048, 0133-0146 fig. 1 paras 0128-0138 and fig. 3 paras 0161-0170}. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; or a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique; and a coupon matching engine configured to: receive the first or second detected item data from the shopping container image processor; and generate matched coupon data using the first or second detected item data” of Grigg to include “the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique; and generate matched coupon data using the first and second detected item data”, taught by Dharssi.  One would be motivated to do this in order to identify products/items in the shopping cart/shopping receptacle more effectively and accurately; which in turn would help targeting the offers/promotions associated with the identified products/items more effectively as well.  
7.	Claim 4:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 1.  The combination further teaches a user device communicatively connected to the coupon offering server via a network {Grigg: At least para 0064}, and also {Dharssi:  At least fig. 3 paras 0161-0081 and fig. 1 paras 0128-0156}, wherein the user device includes an application configured to:
transmit the shopping container image to the coupon offering server via the network {Grigg: At least paras 0064-0065}, and also {Dharssi:  At least fig. 3 paras 0161-0081 and fig. 1 paras 0128-0156};
receive the matched coupon data from the coupon offering server {Grigg: At least paras 0064-0066, 0069-0083}; and also {Dharssi:  At least fig. 3 paras 0161-0081 and fig. 1 paras 0128-0156 in context with para 0181}
display the matched coupon data {Grigg:  At least para 0078-0080}.
8.	Claim 5:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 1.  The combination further teaches wherein the coupon offering server further comprises a location data processor configured to: receive location data from a user device communicatively connected to the coupon offering server, wherein the location data represents a current location of the user {Grigg:  At least paras 0058-0059, 0061, 0067}; and determine a store identity using the location data {Grigg:  At least paras 0059, 0067}.
9.	Claim 6:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 1.  The combination further teaches wherein the coupon matcher engine is further configured to receive the store identity and generate the matched coupon data using the store identity {Grigg:  At least para 0067}.
10.	Claims 8-9 and 17:  The combination of Grigg and Dharssi teaches the claimed invention as in claims 1 and 12.  The combination further teaches wherein the shopping container image processor is further configured to generate aggregated detected item data from the first detected item data and second detected item data; wherein the aggregated detected item data is generated by comparing the first detected item data and the second detected item data to identify differentially identified items {Dharssi:  At least paras 0032-0045, figs 1-3 in context with paras 0193-0195}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the shopping container image processor” of the combination of Grigg and Dharssi to include “generate aggregated detected item data from the first detected item data and second detected item data; wherein the aggregated detected item data is generated by comparing the first detected item data and the second detected item data to identify differentially identified items”, taught by Dharssi.  One would be motivated to do this in order to identify products/items in the shopping cart/shopping receptacle more effectively and accurately; which in turn would help targeting the offers/promotions associated with the identified products/items more effectively as well.   
11.	Claims 11 and 18:  The combination of Grigg and Dharssi teaches the claimed invention as in claims 1 and 12.  The combination further teaches wherein the coupon matcher engine is further configured to receive historical purchase data for the user and generate the matched coupon data using the historical purchase data {Grigg:  At least para 0068}, and also {Dharssi:  At least para 0181}.
12.	Claim 13:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 12.  The combination further teaches generating a machine- readable representation of a coupon using the matched coupon data {Grigg:  At least para 0066, 0088}
13.	Claim 16:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 12.  The combination further teaches generating location data, wherein the location data represents a current location of a user, and wherein the generating the matched coupon data includes generating the matched coupon data based on the location data {Grigg:  At least para 0067 in context with paras 0059, 0061}.
14.	Claims 2-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg et al; (US 2014/0006128 A1) in view of Dharssi et al; (US 2015/0095189 A1), and further in view of Trandal et al; (US 2010/0306080 A1):
15.	Claim 2:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the coupon offering server further comprises a receipt processor configured to detect a post-purchase item in receipt image data”.
	Trandal teaches a general concept of a server comprises a receipt processor configured to detect a post-purchase item in receipt image data {AT least para 0116 in context with paras 0111, 0121}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the coupon offering server” of the combination of Grigg and Dharssi to include “a server comprises a receipt processor configured to detect a post-purchase item in receipt image data”, taught by Trandal.  One would be motivated to do this in order to accurately identify post-purchase information of the user/customer for targeting advertisements/offers.
16.	Claim 3:   The combination of Grigg, Dharssi and Trandal teaches the claimed invention as in claim 2.  The combination further teaches wherein the detecting the post-purchase item in the receipt data includes detecting a purchased item identifier and at least one of a store identity and a store location in the receipt image data {Trandal:  Para 0111 in context with paras 0116, 0121}.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the detecting the post-purchase item in the receipt data” of the combination of Grigg, Dharssi and Trandal to include “a server comprises a receipt processor configured to detect a post-purchase item in receipt image data”, taught by Trandal.  One would be motivated to do this in order to accurately identify post-purchase information of the user/customer for targeting advertisements/offers.
17.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg et al; (US 2014/0006128 A1) in view of Dharssi et al; (US 2015/0095189 A1), and further in view of Davis; (US 11,074,637 B2):
18.	Claim 7:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 1.  The combination does not explicitly teach the underlined features: “wherein the barcode detection technique includes localizing a barcode in the shopping container image data and decoding the localized barcode, and wherein the barcode detector module is further configured to retrieve an item identifier using the detected barcode.”
	Davis teaches a barcode detection technique includes localizing a barcode in the shopping container image data and decoding the localized barcode, and wherein the barcode detector module is further configured to retrieve an item identifier using the detected barcode {At least cl. 2 lines 21-33, cl. 8 lines 6-9, cl. 9 lines 37-44 and claim 3}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the barcode detection technique” of the combination of Grigg and Dharssi to include “a barcode detection technique includes localizing a barcode in the shopping container image data and decoding the localized barcode, and wherein the barcode detector module is further configured to retrieve an item identifier using the detected barcode”, taught by Davis.  One would be motivated to do this in order to accurately and effectively identify the item/product identifier.  
17.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg et al; (US 2014/0006128 A1) in view of Dharssi et al; (US 2015/0095189 A1), and further in view of Hagen; (US 2020/0198680 A1):
19.	Claim 10:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 8 (should be claim 9, see objection above).  The combination does not explicitly teach the underlined features: “wherein the differentially identified items are used in a training process for training at least one of the object detector module and barcode detector module.”
	Hagen teaches a differentially identified items are used in a training process for training at least one of the object detector module and barcode detector module {At least paras 0063, 0065-0066}. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the aggregated detected item data is generated by comparing the first detected item data and the second detected item data to identify differentially identified items” of the combination of Grigg and Dharssi especially Grigg to include “a differentially identified items are used in a training process for training at least one of the object detector module and barcode detector module”, taught by Hagen.  One would be motivated to do this in order to more accurately identify the item {Hagen:  At least para 0063}.  
20.	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg et al; (US 2014/0006128 A1) in view of Dharssi et al; (US 2015/0095189 A1), and further in view of Lin et al; (US 2017/0287137 A1):
21.	Claim 15:  The combination of Grigg and Dharssi teaches the claimed invention as in claim 12.  The combination does not explicitly teach the underlined features: “wherein the object detection technique is fast- RCNN.”
	Lin teaches a general concept of an object detection technique is fast-RCNN {At least para 0044 in context with para 0037}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the object detection technique” of the combination of Grigg and Dharssi to include “an object detection technique is fast-RCNN”, taught by Lin.  One would be motivated to do this in order to increase detection accuracy and improve detection time.  
Prior Art that is pertinent to Applicant’s disclosure
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  {Davis et al; (US 11,074,637 B2) in cl. 2 lines 22-33 in context with cl. 7 lines 37-44}; {Hagen et al; (US 2020/0198680) in figs. 3A-3C, 4 paras 0042-0045, 0058-0069, 0148, fig. 11 paras 0150, 0152, 0158, 0160}; and {Dal Mutto et al; (2019/0108396) in paras 0033, 0036, 0073, 0078-0079, 0081-0084, 0129-0130, 0150-0155, fig. 17 paras 0163-0166, 0169, 0173-0174, 0185} teaches limitations “a shopping container image processor configured to detect a pre-purchase item in shopping container image data, the shopping container image processor including: an object detector module configured to generate first detected item data, wherein the first detected item data includes an item detected in the shopping container image data using an object detection technique; and a barcode detector module configured to generate second detected item data, wherein the second detected item data includes an item detected in the shopping container image using a barcode detection technique”.  Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681